Citation Nr: 1817688	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-22 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 10, 2015.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine on and after November 10, 2015.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and 38 U.S.C. § 7107(a)(2).

The issue of entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine on and after November 10, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Prior to November 10, 2015, the Veteran's thoracolumbar spine degenerative joint disease was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis, or intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.


CONCLUSION OF LAW

Prior to November 10, 2015, the criteria for an evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine were not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5235 to 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C. § 5103(a) have been met.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was provided, but declined, the opportunity to present testimony; and he was provided the opportunity to present pertinent evidence.  

The Board notes that subsequent to the Veteran's most recent VA examination in November 2015, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA orthopedic examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  A remand to obtain a retrospective opinion on the factors set forth in Correia, or to procure a retrospective opinion with respect to the estimated impact of flare-ups, as set out in Sharp v. Shulkin, 29 Vet. App. 26 (2017), would impose additional burdens on VA with no reasonable possibility of additional benefit flowing to the Veteran, as VA would be asking an examiner, in effect, to resort to speculation as to the impact of those factors at the time of a prior examination.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for degenerative joint disease of the thoracolumbar spine.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbosacral strain has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5235.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned; the additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2017).  In this case, Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a. Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5235 contemplates vertebral fracture or dislocation.  The Board notes that the diagnostic code assigned by the RO in September 2013 for the Veteran's service-connected lumbar spine disability is incorrect as the Veteran has never been diagnosed with fracture or dislocation of any vertebral bodies of the thoracolumbar spine.  In this case, however, as the rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome), the analysis would be the same for any of these diagnostic codes, including vertebral fracture or dislocation.

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Veteran underwent VA examination in July 2006 at which time he reported flare-ups of sharp pain rated 10/10 brought on by physical activity.  The Veteran reported that during a flare-up, he could not move, walk, or lie down for about two days; he reported that a flare-up immobilized him.  He also reported three flare-ups in the prior year lasting from one to two days until he could see his chiropractor.  Physical examination of the Veteran's spine demonstrated no deformity or tenderness.  Forward flexion was to 90 degrees with tightness noted at 80 degrees; but he was able to touch his toes.  Right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees, right lateral rotation was to 30 degrees, and left lateral rotation was to 40 degrees.  On repeat motion, the Veteran's right and left lateral rotation improved but he complained of tightness and weakness.  There was no incoordination or lack of endurance appreciated.  Strength in the lower extremities was normal, deep tendon reflexes were 2+ and symmetrical bilaterally in both knees.  Pinprick sensation was intact in the lower extremities bilaterally.  Straight leg testing was normal bilaterally.  MRI of lumbar spine showed diffuse bulging discs with ligamentous and facetal hypertrophy with facetal arthritis encroaching to the right neural foramina at L2-L3, various degree of spinal stenosis, and mild left neural foraminal encroachment at L5-Sl.  The Veteran was diagnosed as having degenerative joint disease of the lumbar spine with diffuse disc bulging and varying degrees of spinal stenosis. 

VA treatment records show that in February 2006 and June 2010, range of motion was restricted in forward flexion.  From March 2006 through June 2006, September 2006 to October 2006, May 2007 to October 2008, and September 2010 to January 2012, range of motion of the lumbar spine was within normal limits.  From December 2006 to January 2007 and October 2009 to November 2009, range of motion was noted to be restricted in extension.  In April 2009, range of motion was noted to be restricted for all motion.  

The Veteran underwent VA examination in March 2013 at which time he denied flare-ups.  Physical examination of the Veteran's spine demonstrated forward flexion to 70 degrees with pain at 40 degrees; extension to 20 degrees with pain at 10 degrees; and right and left lateral flexion as well as right and left lateral rotation to 25 degrees with pain at 20 degrees.  On repeat motion, flexion was to 60 degrees, extension was to 15 degrees, and right and left lateral flexion were to 25 degrees, and right and left lateral rotation were to 20 degrees.  There was no additional limitation in range of motion following repetitive use testing.  Less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight bearing contributed to functional loss, functional impairment, and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use.  There was localized tenderness in the low lumbar area slightly to the left side but no guarding or muscle spasm.  Muscle strength, reflex, and sensory examinations were normal.  Straight leg testing was negative.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran had IVDS and that he had incapacitating episodes over the prior 12-month period of at least four weeks but less than six weeks.  

The Veteran underwent VA examination on November 9, 2015, at which time he reported, "My back flares with any activity."  He reported that if he stopped the aggravating activity, the back pain would subside after several minutes.  On physical examination, flexion was to 90 degrees, extension was to 15 degrees, and right and left lateral flexion as well as right and left lateral rotation were all to 30 degrees.  There was no evidence of pain with weight bearing.  The Veteran demonstrated severe pain along lumbar spinous processes with light palpation.  There was no taut or tender paraspinal musculature and no lumbar spasms appreciated.  There was no additional loss of function or range of motion after repetitive use testing; and the examiner was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups as the Veteran was not being observed following repeated use or during flare-up.  Localized tenderness did not result in abnormal gait or abnormal spinal contour, and there was no guarding or muscle spasm.  Muscle strength and sensory examinations were normal.  Reflex examination showed 1+ DTR at right knee and right ankle.  There was no atrophy.  Straight leg raising was negative; and there was no radicular pain or ankylosis.  The examiner noted that the Veteran did not have IVDS.  

The Board has considered the evidence of record and finds that he Veteran is not entitled to rating higher than 20 percent prior to November 10, 2015, for his service-connected lumbar spine disability.  At no time prior to November 10, 2015, has there been forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis.  With respect to the VA treatment records showing restricted range of flexion in February 2006, April 2009, and June 2010, these records do not provide the requisite findings in degree of limitation of motion. 

In its analysis, the Board has considered functional loss due to pain and other factors, to include with repeated use or during flare-ups, in conjunction with the criteria pertaining to the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, 8 Vet. App. at 202; Johnson, 9 Vet. App. at 7.  Even considering limited motion due to pain and on repetitive testing, forward flexion was greater than 30 degrees.  There is no competent medical evidence indicating that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or with flare-ups.

Further, although the Veteran complained of incapacitating episodes, there is no objective evidence of bed rest as prescribed by a physician.  Therefore, a rating higher than 20 percent under the rating criteria for diseases and injuries of the spine contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine prior to November 10, 2015, is denied.


REMAND

With respect to the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the thoracolumbar spine since November 10, 2015, the Board notes that the Veteran underwent decompressive laminectomy, medial facetectomies, and foraminotomies of L2-3, L3-4, and L4-5 at Decatur Memorial Hospital on November 15, 2016.  Records of the Veteran's hospitalization have not been obtained and associated with the file.  

The Veteran last underwent a VA examination in November 2015 for the purpose of determining severity of his lumbar spine disability.  As the Veteran has undergone spinal surgery since his last VA examination, the evidence of record is clearly stale. The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124   (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"]. Thus, the Veteran should be scheduled to undergo a VA spine examination by an appropriate physician to determine the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his lumbar spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file, to include all outstanding treatment for the Veteran's lumbar spine, including all records regarding spine surgery performed at Decatur Memorial Hospital in November 2016.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  In accordance with the latest worksheets for rating spine disabilities, the examiner, a neurosurgeon or spinal specialist if possible, is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.  With respect to range of motion testing, the spine should be tested for pain on both active and passive motion, and in weight-bearing and nonweight bearing (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  The impact of any flare-ups should also be described (pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Thereafter, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


